Citation Nr: 1637127	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include auditory processing disorder.

2.  Entitlement to service connection for a lumbar spine disorder (claimed as lower back pain).

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right hip disorder, to include right great trochanteric bursitis.

6.  Entitlement to service connection for residuals of a right foot calcaneus fracture.

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for radiculopathy (claimed as sciatic, right side). 

9.  Entitlement to service connection for a disability manifested by abnormal PAP results.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to May 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) in August 2010, and the RO issued a statement of the case (SOC) in December 2012.  The Veteran perfected a timely appeal with the filing of a VA Form 9 (substantive appeal) in February 2013.  

In April 2016, the Veteran provided testimony before the undersigned at videoconference hearing.  A transcript of the hearing is associated with the file.

The issues of entitlement to service connection for lumbar spine disorder,
right knee disorder, left knee disorder, a right hip disorder, residuals of a right foot calcaneus fracture, a right ankle disorder, radiculopathy, and abnormal PAP results are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to bilateral hearing loss have been met by the Veteran. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 

In the present case, the Veteran has withdrawn the appeal of entitlement to bilateral hearing loss.  See March 2016 Board hearing transcript ("we were discussing before the hearing that you were withdrawing the appeal with regard to the bilateral hearing loss? Yes").  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to bilateral hearing loss is dismissed.


REMAND

Abnormal PAP results

The Veteran contends, in essence, that she first began experiencing abnormal PAP results while in service, leading to "painful cycles" and ultimately a hysterectomy in 2013.  See i.e. May 2001 Gynecologic Cytology Report ("Abnormal PAP"); July 2003 Family Planning report ("abnormal periods several times a month"); see also February 2013 VA Form 21-4138 ("Ever since I entered and then left I have had a history of abnormal PAPs + painful cycles").  

The Veteran was afforded a VA examination for her gynecological claim in August 2009.  The Veteran reported abnormal tests since 2000, undergoing testing twice a year with the most recent test in April 2009 which was "normal."  Following a review of the Veteran's medical record, and without any "exams of the uterus or breasts," the examiner noted the lack of any treatment other than surveillance and concluded that "abnormal PAP tests resolved without residual."  

Post VA examination medical records and the Veteran's testimony from the March 2016 Board hearing reflect that she underwent a hysterectomy in 2013.  See March 2016 Board hearing transcript; August 2014 VAMC Primary Care note.

The April 2009 VA examination report is insufficient in light of the more recent medical evidence.  Specifically, the Veteran testified that her last PAP smear prior to the hysterectomy was abnormal, however, the results of this testing do not appear to have been associated with the record, nor has any documentation associated with the hysterectomy.  As the April 2009 VA examiner provided a negative opinion based, at least in part, on the lack of any treatment besides "surveillance," an addendum opinion is required to address the Veteran's 2013 hysterectomy and reported 2012 abnormal PAP smear.   

Musculoskeletal Issues

In essence, the Veteran contends that her musculoskeletal issues stem from an in-service accident where she fell from her bunk, primarily injuring her right foot and the fall and foot injury leading to sympathetic discomfort in other body parts.  See March 2016 Board Hearing transcript.  Service treatment records reflect the accident and in-service complaints of pain associated with her bilateral knees, low back, and right foot, ankle and hip.  See i.e. January 2001 Physical Profile; March 2004 DD Form 2808.  

The Veteran was provided VA examinations for the musculoskeletal claims in June and August 2009.  The aforementioned in-service treatment was noted but the physical evaluations revealed no current disability.  

In November 2012, the Veteran was provided a VA examination for her right foot claim.  Following a review of the record and diagnostic testing, the VA examiner identified a current diagnosis of right plantar foot, but concluded that it was less likely than not related to her in-service injury as there "is a temporal gap of 11 years between the calcaneal stress fracture and dx of plantar fascitis/heel spur."  The VA examiner further rationalized that the injuries could not be related to each other as one is a "bony injury" and the other is a painful stretching of the elasticity of the foot due to overuse, as referenced in an online medical treatise excerpt included in the report.  

Following the 2009 and 2012 VA examinations, the Veteran supplemented the record with additional medical evidence and testimony indicating the existence of current disabilities unaccounted for in her prior examinations and outstanding treatment records for these issues.  Specifically, the Veteran testified as to experiencing bilateral knee, foot, and hip pain since service and provided a "physician's nexus statement" that seems to indicate a correlation between the Veteran's knees and her service, albeit without any rationale.  See April 2016 Physician Nexus Statement.  The Veteran additionally provided the results of a February 2016 radiology report which reflects a current diagnosis of "mild levoscoliosis," unaccounted for in the prior VA examination, and also noted her treatment with a chiropractic clinic whose records are not currently associated with the claims file.

The Board finds that a remand is warranted for the purpose of procuring supplemental medical opinions addressing the aforementioned deficiencies of the prior VA examination reports and the "physician nexus statements" concerning the inextricably intertwined musculoskeletal issues.   In addition to obtaining the aforementioned outstanding VAMC and private medical records, supplemental opinions should be obtained which take into account the complete evidentiary picture and addresses the etiological basis for any current lower back, knee, foot or her conditions, including levoscoliosis of the lumbosacral spine and plantar fascitis that the Veteran may now have.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all non-duplicative medical documentation, to specifically include the Veteran's 2013 hysterectomy and all PAP smear testing results from 2004 to the present.

Ask the Veteran to provide authorization for VA to obtain records of private treatment reported at the March 2016 Board Hearing; or to provide the records herself, to specifically include the abnormal 2012 PAP smear test, the 2013 hysterectomy, and chiropractic records.

If any requested records are unavailable, the Veteran should be notified of the missing records, the efforts made to obtain them, the additional efforts that will be made, and a memorandum associated with the record reflecting the entire process.

2.  After completion of the above-noted development, schedule the Veteran for a VA examination to determine if there is any current abnormal PAP related symptomatology (any symptomatology shown at any time since 2008, even if not shown on the current examination, to include an etiology of the 2013 hysterectomy).  

The examiner should review the claims file.  The examiner must discuss the relationship, if any, of the Veteran's multiple abnormal gynecological tests during service and allegations of continued symptomatology since service, to include painful menstruations and their relationship to the 2013 hysterectomy.

The examiner should provide an opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that any current gynecological residuals, to include post-service complaints of painful menstruation and the 2013 hysterectomy, was caused by, or the result of, any illness that she suffered while on active-duty?

The examiner should provide reasons for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

3.  Schedule the Veteran for VA examinations of the:

i) right foot; 

ii) right hip; 

iii) right ankle; 

iv) right knee; 

v) left knee; and

vi) lumbosacral spine, including neurological conditions; 
 
to determine whether any such disorder is the result of a disease or injury in service or caused or aggravated by a service connected disability.  

The examiner should review the claims file.

The examiner should provide an opinion addressing the following questions:

a.  Does the Veteran have any current foot, hip, ankle, knee, or low back disorder?  A current disability is one shown at any time since 2008.

b.  If the answer to (a) is "yes," is there a medically sound basis to attribute any diagnosis of a foot, hip, ankle, knee, or low back disorder, to the documented in-service injury and accounts of pain and discomfort both during and since service, as reported in her statements and testimony?

The examiner should provide reasons for these opinions.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


